Citation Nr: 1401819	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  11-19 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for hepatitis C.

2.  Entitlement to service connection for hepatitis C, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)



ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from May 1969 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In March 2013, the Veteran testified in a Board hearing held in Washington, DC before the undersigned Veterans Law Judge.  A copy of the hearing transcript is located in the Veteran's file in the Virtual VA system.  In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the Virtual VA system to ensure a complete assessment of the evidence.  After reviewing the contentions and evidence of record, the Board finds that the issues on appeal are more accurately stated as listed on the title page of this decision.  

The issue of service connection for hepatitis C is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  In a July 1992 rating decision, the RO denied service connection for hepatitis C.  The Veteran did not file a timely appeal to this decision.

2.  Evidence received since the July 1992 rating decision is new and material regarding the issue of service connection for hepatitis C, as it contains evidence not previously considered that has some tendency to establish the Veteran's hepatitis C had onset in active service.


CONCLUSIONS OF LAW

1.  The July 1992 rating decision that denied service connection for hepatitis C became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

2.  Evidence received since the July 1992 rating decision is new and material to reopen service connection for hepatitis C.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103 , 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102 , 3.159, 3.326(a) (2013).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

In Kent v. Nicholson, 20 Vet. App. 1, 11-12 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, in the context of claims to reopen, VCAA notice (1) must notify a claimant of the evidence and information that is necessary to reopen the claim and (2) must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought by the claimant.  The Court elaborated that, in response to an application to reopen, VA is required to look at the bases for the denial in the prior decision and send a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.

The Veteran was provided notice in June 2009 regarding the date and bases of the previous denial of his claim for service connection for hepatitis C.  The notice informed the Veteran of the basis for the prior denial of the claim, that the hepatitis in service was an acute condition which did leave any chronic residuals, and that there was no current diagnosis of hepatitis C.  The Veteran was also informed of the appropriate definitions of new and material evidence and of the evidence needed to substantiate the underlying claims; therefore, the June 2009 letter provided the notice required by the Kent decision.  Subsequent to the notice, and prior to return of the case to the Board, the claim was readjudicated by the RO in a June 2011 statement of the case.

With respect to the Veteran's claim decided herein, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  Moreover, there can be no prejudice to the Veteran in proceeding with the issue to reopen the claim on appeal because of the favorable nature of the Board's decision to reopen service connection.  (The reopened claim is addressed in the Remand section of this Board decision.)

Legal Criteria to Reopen Service Connection

Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c),(d)(3); 38 C.F.R. § 20.1103.  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented.  Anglin v. West, 203 F.3d 1343, 1347 (2000).

In deciding whether new and material evidence has been received, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Regardless of whether the RO determined new and material evidence had been submitted, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g, 8 Vet. App. 1 (1995)).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  Further analysis, beyond the evaluation of whether the evidence submitted in the effort to reopen is new and material, is neither required nor permitted.  Id. at 1384.  Any finding entered when new and material evidence has not been submitted "is a legal nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) (applying an identical analysis to claims previously and finally denied, whether by the Board or the RO).  See Jackson v. Principi, 265 F.3d 1366, 1369 (2001) (the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board).

Reopening of Service Connection for Hepatitis C

In the current claim on appeal, the Veteran seeks to reopen service connection for hepatitis C.  In July 1992, the RO denied service connection for hepatitis C, and informed the Veteran of the decision in a correspondence dated September 1992.  The RO found that the Veteran did not have current residuals of the hepatitis that was diagnosed in service, relying on the October 1991 VA examination results that revealed a normal liver test.  The Veteran did not initiate an appeal of the July 1992 determination, and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Since the last final disallowance of the claim in July 1992, recent evidentiary submissions have included VA treatment (medical) records, VA examination reports, and the Veteran's testimony during the March 2013 Board hearing.  Specifically, a November 1994 PTSD Diagnostic Summary revealed a diagnosis of liver disease.  In a July 2008 VA treatment report, the Veteran was diagnosed with hepatitis C.  Throughout the March 2013 Board hearing, the Veteran consistently testified that he only had intravenous drug use in service and discontinued the use of heroin the day he was discharged from active duty.  See Hearing Transcript.  The Veteran also testified that the only drug use he continued after service is marijuana.  In a December 2008 VA treatment record (prior to the Veteran filing a claim to reopen service connection for hepatitis C in March 2009), the Veteran reported a remote history of intravenous drug use of heroin, cocaine, and speed that began at age 20 and ended at age 21.  

Having reviewed the recent evidentiary submissions, the Board finds that new and material evidence to reopen service connection for hepatitis C has been received.  The Board hearing testimony, including the VA treatment records revealing a diagnosis of hepatitis C, are new, in that they were not of record at the time of the prior final denial.  They are not cumulative and redundant of evidence already of record, and are material, as they suggest a current diagnosis of hepatitis C that had onset in service.  The hearing testimony is presumed credible for the purpose of determining whether the claim should be reopened. 

This evidence is material because it relates to the unestablished fact of an in-service injury that is necessary to substantiate the claim.  Specifically, this evidence addresses, in part, the basis for the prior denial; that is, that the Veteran has current hepatitis C that was incurred in service.  The additional evidence pertains to an in-service risk factor and also has some tendency to eliminate other post-service risk factors.  Indeed, the Court has held that 38 C.F.R. § 3.156(a) "must be read as creating a low threshold" which "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."  Shade, 24 Vet. App. at 117-18.

Given this standard, and presuming the credibility of the testimony, the Board finds that the additional evidence received is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of service connection for hepatitis C.  At the time of the July 1992 denial, VA had only the service treatment reports and October 1991 VA examination results of record.  The Veteran's testimony and current VA treatment records tend to establish that the Veteran has a current diagnosis of hepatitis C, suggesting that the Veteran's current hepatitis C had onset in service.  For these reasons, the Board finds that the additional evidence received since the July 1992 decision is new and material to reopen service connection for hepatitis C.  (The reopened claim is addressed in the Remand section below.)


ORDER

New and material evidence having been received, the appeal to reopen service connection for hepatitis C is granted.



REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim of service connection for hepatitis C.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2013).

In this case, the Veteran asserts that the hepatitis C is directly related to the hepatitis diagnosed in service.  In the alternative, the Veteran contends that the hepatitis C is secondary to service-connected PTSD because the stress symptoms of PTSD caused the in-service intravenous and intranasal drug use.  As indicated above, the Veteran has a current diagnosis of hepatitis C and testified that he only had intravenous drug use of heroin in service after returning from Vietnam from 1970 to discharge in late January 1972.  A service treatment record revealed treatment and hospitalization for viral hepatitis in March 1971.  Consistent with his testimony regarding the duration of intravenous drug use, a December 2008 VA treatment record (prior to the Veteran filing a claim to reopen service connection for hepatitis C in March 2009) revealed the Veteran's report of a remote history of intravenous/intranasal drug use of heroin, cocaine, and speed that began at age 20 and ended at age 21 (in approximately 1970 to 1971).  The Veteran further testified that the service-connected PTSD caused stress resulting in the drug use.

In May 2011, the Veteran underwent a VA examination of the liver.  The examiner noted a risk factor of heroin addiction that resolved and also opined that "heroin injection through the years that he was taking it would be the most likely risk element."  The examiner, however, concluded that it would be speculation to make a decision as to whether the hepatitis diagnosed in service in 1971 is the same disease the Veteran has currently as there were no tests for hepatitis C in 1971.  The Board finds this examination inadequate as it appears to rely on the incorrect fact that the Veteran had long-term and post service intravenous drug use.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  Additionally, where VA provides the Veteran an examination in a service connection claim the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An adequate medical opinion addresses the appropriate theories of entitlement and provides a supporting rationale for any medical opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-25 (2007).

Accordingly, the issue of service connection for hepatitis C is REMANDED for the following action:

1. If possible, request that the examiner who conducted the May 2011 VA examination review the claims file and provide an addendum medical opinion (another, physical examination of the Veteran is not required).

If the May 2011 VA examiner is not available, obtain the requested opinion from another examiner.  If the examiner determines that an additional examination of the Veteran is necessary to provide a reliable opinion as to causation, such examination should be scheduled; however, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.  The claims folder should be made available to and reviewed by the examiner.

The examiner should offer the following opinion:

Is it at least as likely as not (50 percent probability or greater) that the current hepatitis C, had onset (began) during service or is otherwise etiologically linked (related) to some incident of active duty, to include intravenous and intranasal drug use during service?

In rendering this opinion, the examiner should assume that the Veteran's intravenous/intranasal drug use was limited to service from 1970 to the date of discharge in January 1972, and address the significance, if any, of the in-service event, to include the Veteran's hospitalization for viral hepatitis in March 1971, to his current hepatitis C.

The examiner should also explain the various risk factors associated with hepatitis a, b, and c, as well as the relationship of viral hepatitis, which the Veteran was diagnosed with during active service in March 1971.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.  If an opinion cannot be rendered without resorting to speculation, particularly whether the Veteran's current hepatitis C had onset in service, the examiner should state whether the inability to provide an opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the disorder.  

2. Request a medical opinion from a VA psychologist or psychiatrist regarding the relationship between the service-connected PTSD and drug usage or addiction during service.  The relevant evidence in the claims folder should be made available to and reviewed by the examiner (another, physical examination of the Veteran is not required).

If the examiner determines that an additional examination of the Veteran is necessary to provide a reliable opinion as to causation, such examination should be scheduled; however, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.  

The examiner should offer the following opinion:

Is it at least as likely as not (50 percent probability or greater) that the drug usage or addiction in service was caused by service-connected PTSD?

In rendering this opinion, the examiner should assume that the Veteran had intravenous/intranasal drug use limited to service from 1970 to the date of discharge in January 1972, and address the Veteran's assertion that the stress from the service-connected PTSD caused the drug use.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.  

3. After completion of the above and any additional development deemed necessary, readjudicate the issue of service connection for hepatitis C, to include as secondary to the service-connected PTSD.  If any benefit sought remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


